internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc p si 7-plr-111768-00 date date legend ty taxpayer x y z dear we received a letter dated date from taxpayer’s authorized representatives requesting permission for taxpayer to revoke its election under sec_41 this letter is in response to that request for the tax_year ending on x taxpayer elected to determine its credit_for_increasing_research_activities research_credit under the alternative_incremental_research_credit rules of sec_41 taxpayer determined its research_credit for the tax years ending on x and y using the alternative_incremental_research_credit rules of sec_41 before the due_date of its return including extensions for the tax_year ending on z taxpayer submitted a request to revoke its election to determine its research_credit under the alternative_incremental_research_credit rules of sec_41 for qualified_research_expenses paid_or_incurred on or after the tax_year ending on x and all subsequent taxable years plr-111768-00 -2-2 for tax years beginning after date taxpayers may elect to determine their research_credit under the alternative_incremental_research_credit rules of sec_41 for tax years beginning after date and before date the alternative_incremental_research_credit is equal to the sum of the following amounts a dollar_figure percent of so much of the qualified_research_expenses for the taxable_year as exceed sec_1 percent of the average annual gross_receipts for the preceding tax years but does not exceed percent of such average b percent of so much the qualified_research_expenses for the taxable_year as exceed sec_1 percent of the average annual gross_receipts for the preceding tax years but does not exceed percent of such average c dollar_figure percent of so much of the qualified_research_expenses for the taxable_year as exceed sec_2 percent of the average annual gross_receipts for the preceding tax years sec_41 provides that any election under sec_41 shall apply for the taxable_year in which made and all succeeding taxable years unless revoked with the consent of the secretary based solely on the facts submitted and representations made we grant permission for taxpayer to revoke its election to determine its research_credit under the alternative_incremental_research_credit rules of sec_41 for qualified_research_expenses paid_or_incurred during the tax_year ending on z further we do not grant permission for taxpayer to revoke its election to determine its research_credit under the alternative_incremental_research_credit rules of sec_41 for qualified_research_expenses paid_or_incurred during the tax years ending on x or y taxpayer should compute its research_credit for the tax_year ending on z and all succeeding taxable years using the general_rule of sec_41 provided that taxpayer does not make a new election to determine its research_credit under the alternative_incremental_research_credit rules of sec_41 taxpayer should attach a copy of this letter to its tax_return for the tax_year ending on z with the applicable service_center within days after issuance of this letter except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter further we express or imply no opinion concerning expenditures taxpayer treated as qualified_research_expenses this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-111768-00 -3-3 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination enclosure sincerely christine e ellison chief branch associate chief_counsel p si
